UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1556


JOSEPHINE M. KING,

                     Plaintiff - Appellant,

              v.

ANDREW SAUL, Commissioner of Social Security,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:18-cv-00001-RJC)


Submitted: October 31, 2019                                 Decided: December 10, 2019


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George C. Piemonte, Charlotte, North Carolina, Perrie H. Naides, MARTIN, JONES &
PIEMONTE, Decatur, Georgia, for Appellant. R. Andrew Murray, United States Attorney,
Charlotte, North Carolina, Gill P. Beck, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Asheville, North Carolina; Amy Rigney, Special
Assistant United States Attorney, Office of General Counsel, SOCIAL SECURITY
ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Josephine M. King appeals from the district court’s order granting summary

judgment to Defendant in her civil action challenging the denial of disability benefits. On

appeal, King contends that the Administrative Law Judge erred in failing to address an

apparent conflict between King’s residual functional capacity (“RFC”) and the vocational

expert’s (“VE”) testimony. We affirm.

       An ALJ in a disability-benefits case “has a duty to identify and resolve any apparent

conflicts between the DOT and a vocational expert’s testimony.” Lawrence v. Saul, __

F.3d __, 2019 WL 5445048, *2 (4th Cir. Oct. 24, 2019). Thus, the ALJ must ask the VE

whether his or her testimony conflicts with the DOT. However, even if the VE answers in

the negative, the ALJ “has a duty to independently identify and resolve any apparent

conflicts before relying on the expert’s testimony.” Id.

       In Pearson v. Colvin, 810 F.3d 204, 209 (4th Cir. 2015), we clarified that all

“apparent” conflicts must be identified and resolved—that is, “the ALJ must identify where

the expert’s testimony seems to, but does not necessarily, conflict with the [DOT].” We

held that “[a]n ALJ has not fully developed the record if it contains an unresolved conflict

between the expert’s testimony and the [DOT],” and the ALJ has not “fulfilled this duty if

he ignores an apparent conflict because the expert testified that no conflict existed.” Id. at

210.

       In this case, the VE testified that, since King’s RFC included the ability to perform

simple, routine, repetitive tasks, she could work as a counter clerk. The Dictionary of

Occupational Titles (“DOT”) assigns Reasoning Level 2 to this position. Reasoning Level

                                              2
2 is defined as the ability to “[a]pply commonsense understanding to carry out detailed but

uninvolved written or oral instructions. Deal with problems involving a few concrete

variables in or from standardized situations.” 1991 WL 688702.

       To assess whether an apparent conflict exists, we compare the DOT’s “express

language” with the VE’s testimony. Lawrence, 2019 WL 5445048 at *3. In our recent

decision in Lawrence, we ruled that there is no apparent conflict between a limitation to

“simple, routine, repetitive tasks” and the reasoning required by Level 2 occupations. Id.

& n. 8. Specifically, we ruled that “detailed instructions are, in the main, less correlated

with complexity than with length. Instructions often include many steps, each of which is

straightforward.” Id. We thus noted the same difference as outlined by the district court

in this case between the ability to perform tasks and the ability to understand instructions,

finding that it was possible to be limited in the former without being limited to the same

extent (or at all) in the latter. Further, simple tasks (such as driving directions) could have

detailed instructions. Id.

       We find that Lawrence is controlling in this case and, thus, there was no apparent

conflict between a limitation to performing only simple routine repetitive tasks and a

position requiring the ability to understand and carry out detailed, but uninvolved,

instructions. * Accordingly, we affirm the judgment of the district court. We dispense with


       *
         King also argues that the ALJ failed to properly consider and evaluate her mental
limitations. However, King did not raise this issue in district court. As such, any argument
on this issue is waived, absent exceptional circumstances which King has not attempted to
show. See Zoroastrian Ctr. & Darb-E-Mehr of Metro. Washington, D.C. v. Rustam Guiv
Found. of N.Y., 822 F.3d 739, 753-54 (4th Cir. 2016).

                                              3
oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4